Exhibit Noble Energy, Inc. Calculation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2009 2008 2007 2006 2005 (millions) Income (Loss) From Continuing Operations Before Income Tax and Income From Equity Investees $ (348 ) $ 1,887 $ 1,157 $ 957 $ 878 Add (Deduct) Fixed Charges 136 109 134 134 99 Capitalized Interest (45 ) (33 ) (17 ) (13 ) (9 ) Distributed Income From Equity Investees 92 221 227 37 60 Earnings as Defined $ (165 ) $ 2,184 $ 1,501 $ 1,115 $ 1,028 Net Interest Expense 84 69 113 117 87 Capitalized Interest 45 33 17 13 9 Interest Portion of Rental Expense 7 7 4 4 3 Fixed Charges as Defined $ 136 $ 109 $ 134 $ 134 $ 99 Ratio of Earnings to Fixed Charges - 20.0 11.2 8.3 10.4 Amount by Which Earnings Were Insufficient to Cover Fixed Charges $ (301 ) - - - -
